Citation Nr: 1045875	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  06-11 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the 
April 1994 rating decision that denied the appellant's claim of 
entitlement to service connection for a back disorder.

2.  Whether there was clear and unmistakable error (CUE) in the 
March 1999 rating decision that denied the appellant's claims of 
entitlement to service connection for a low back disorder and a 
hip disorder, to include as secondary to service-connected 
disability.

3.  Whether there was clear and unmistakable error (CUE) in the 
September 1999 rating decision that denied the appellant's claims 
of entitlement to service connection for a low back disorder and 
a hip disorder, to include as secondary to service-connected 
disability, as well as his claims for increased ratings for his 
right and left shoulder disabilities, right and left knee 
disabilities, and bilateral foot disability, and a total 
disability rating based on individual unemployability (TDIU).

4.  Entitlement to an initial evaluation for the lumbar spine 
disability in excess of 20 percent.


5.  Entitlement to service connection for a right hip disorder, 
to include as secondary to service-connected disability.

6.  Entitlement to service connection for a generalized bone or 
bone and joint disorder, to include as secondary to service-
connected disability.

7.  Entitlement to service connection for hearing loss (denied in 
a March 1993 rating action).

8.  Entitlement to an initial compensable evaluation for the 
right and left shoulder disabilities (denied in a March 1993 
rating action).

9.  Entitlement to an initial compensable evaluation for the 
right and left knee disabilities (denied in a March 1993 rating 
action).

10.  Entitlement to an initial compensable evaluation for the 
bilateral foot disability (denied in a March 1993 rating action).

11.  Entitlement to service connection for a low back disorder 
(denied in a March 1999 rating action).

12.  Entitlement to service connection for a hip disorder (denied 
in a March 1999 rating action).


REPRESENTATION

Appellant represented by:	Victor M. Valdes, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant had active service in the United States 
Army from July 1979 to September 1992.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from various 
rating decisions issued by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

In August 2006, the appellant's attorney submitted a document in 
which he stated that the appellant desired a Board hearing.  In 
November 2006, the RO was informed that the appellant wanted a 
Board videoconference hearing.  In July 2009, the appellant 
withdrew his request for a Board hearing in a written statement.  
Therefore, the request for a Board hearing is deemed withdrawn 
and the Board will continue with appellate review.  See 38 C.F.R. 
§ 20.704(d).

This case has followed a very long and very tortuous procedural 
path to this point; this path has wended through four different 
ROs.  Since the Veteran was separated from service and filed his 
first claims in 1992, there has been a sea change in the 
philosophy of the legal approach to service connection claims on 
a direct basis versus a secondary basis.  In analyzing how to 
place the case in the proper procedural stance, the Board has 
conducted an exhaustive review of the procedural history of the 
claims raised by the appellant.  In order to illuminate why the 
issues on appeal are as listed on the first page, above, a short 
description of the findings of our review is in order.  

In October 1992, the Veteran filed his initial claims for service 
connection; the claims were for bilateral hearing loss and for 
disorders of the feet, the left shoulder, and both knees.  In a 
March 1993 rating action, the Louisville, Kentucky, RO granted 
service connection for disabilities of the right knee, the left 
knee, the right shoulder, the left shoulder, and the feet 
(bilateral plantar fasciitis).  A 0 percent (noncompensable) 
evaluation was assigned for each one of these five disabilities, 
effective from the day after the Veteran's separation from 
service in September 1992.  However, a 10 percent evaluation 
pursuant to 38 C.F.R. § 3.324 was assigned, effective in 
September 1992.  The claim for service connection for bilateral 
hearing loss was denied.  


The notice letter associated with the March 1993 rating action is 
dated April 14, 1993.  On February 23, 1994, the St. Paul, 
Minnesota, RO received a Statement in Support of Claim (VA Form 
21-4138) containing the Veteran's Notice of Disagreement (NOD) 
with the initial noncompensable evaluations for the disabilities 
of the feet, knees, and shoulders.  The St. Paul RO forwarded the 
NOD to the Louisville RO, where it was received and recorded on 
February 28, 1994.  The Veteran also submitted a claim for 
service connection for a low back disorder in that same VA Form 
21-4138.  However, the record reflects that no action was ever 
taken by the Louisville RO on the Veteran's timely NOD of 
February 1994.  

Thereafter, in an April 1994 rating action, the Louisville RO 
denied service connection for a back disorder.  The notice letter 
associated with the April 1994 rating action is dated May 2, 
1994.  

In December 1995, the St. Paul, Minnesota, RO issued a rating 
action in which compensable evaluations for each one of the 
Veteran's shoulder, knee, and foot disabilities were denied.  The 
notice letter associated with the December 1995 rating action is 
dated January 12, 1996.  However, the St. Paul RO did not take 
any action in relation to the February 1994 NOD on the initial 
noncompensable evaluations for those disabilities.  The Veteran 
did not appeal the December 1995 rating action.

In April 1998, the Veteran submitted claims for increased ratings 
for his disabilities of the shoulders, knees, and feet.  In July 
1998, he submitted a written statement in which he declared that 
he was experiencing a great deal of pain in his back and hips; he 
said this was due to his service-connected conditions.

The RO in Oakland, California, issued a rating action in December 
1998.  In that rating decision, 10 percent evaluations were 
granted for each of the shoulder and knee disabilities.  A 10 
percent evaluation was also granted for the bilateral foot 
disability.  These increased ratings were effective February 26, 
1998.  Again, there was no mention of the February 1994 NOD.  The 
notice letter associated with the December 1998 rating action is 
dated December 18, 1998.  The Veteran did not appeal this rating 
action.


In March 1999, the Oakland RO issued a rating action in which the 
Veteran's claims of entitlement to service connection for the low 
back and hip, as secondary to the bilateral foot disability, were 
denied.  The notice letter associated with the March 1999 rating 
action is dated March 30, 1999.  On April 16, 1999, the El Paso, 
Texas, Veterans Services Division received the Veteran's NOD as 
to the March 1999 denial of service connection for the low back 
and hip disorders.  The NOD was forwarded to the Oakland RO, 
where it was received on April 19, 1999.

Also, in April 1999, the Veteran submitted claims for increased 
evaluations for his disabilities of the shoulders, knees, and 
feet.  He stated that he lived in El Paso, and requested that his 
claims file be transferred to the RO in Waco, Texas.  No SOC was 
issued by the Oakland RO as to the Veteran's April 1999 NOD 
before the claims file was transferred to Texas.  Nor was any 
such SOC issued after the claims file was transferred to Texas.

In a rating action issued in September 1999, the Waco RO 
continued each one of the Veteran's 10 percent disability 
ratings, and also continued the previous denials of the low back 
and hip service connection claims.  In addition, DIU was denied.  
The notice letter associated with the September 1999 rating 
action is dated September 13, 1999.  The Veteran did not submit a 
timely NOD as to this rating; his later expression of 
disagreement, in October 2000, was not timely, and he was 
informed of this in a March 2001 letter from the Waco RO.

Less than a year after the September 1999 rating was issued, in 
May 2000, the Veteran submitted a claim for TDIU.  This claim was 
initially denied in a rating action issued by the Waco RO in 
September 2000.  The Veteran appealed that denial, and his TDIU 
claim was eventually granted in a March 2003 rating action; the 
assigned effective date was May 22, 2000.

In his October 2000 correspondence, the Veteran stated that his 
degenerative joint disease (DJD) of the low back was secondary to 
his bilateral knee disorder.  The Waco RO denied service 
connection for the low back disorder in a rating decision issued 
in May 2001.  The notice letter associated with the May 2001 
rating action is dated May 15, 2001.  The next month, the 
appellant submitted an NOD as to the May 2001 low back denial.  
In January 2002, he averred that his right hip bursitis was due 
to his service-connected disability of the feet and that his 
degenerative disc disease (DDD) was due to his service-connected 
knees and feet.  An SOC on the low back claim was issued in June 
2002, and the Veteran perfected his appeal in August 2002.

In September 2002, the Waco RO issued a rating action which, in 
part, denied the reopening of the Veteran's claim of entitlement 
to service connection for right hip bursitis.  The RO found that 
no new and material evidence had been received on the matter of 
entitlement to service connection for right hip bursitis since 
the March 1999 and September 1999 rating actions.  The notice 
letter associated with that September 2003 rating action is dated 
October 3, 2002.  In a VA Form 9 received by the Waco RO in July 
2003, the Veteran contended that the denial of service connection 
for his right hip was improper.

In May 2004, the Board issued a decision in which the appellant's 
claim of entitlement to service connection for a low back 
disorder was reopened.  The Board thereafter remanded the low 
back issue. The Board also found that the Veteran had submitted 
an NOD, in July 2003, as to the denial of his right hip service 
connection claim in the September 2002 rating action.  The Waco 
RO was directed to issue an SOC as to that issue pursuant to the 
holding of the U.S. Court of Appeals for Veterans Claims (Court) 
in Manlincon v. West, 12 Vet. App. 238 (1999).

While the case was in remand status, the Waco RO granted service 
connection for a low back disorder in a rating decision issued in 
March 2006; a 20 percent evaluation was assigned, effective from 
October 2000.  The RO also continued to deny the hip service 
connection claim, and issued a Statement of the Case (SOC) as to 
service connection for a left hip disorder as secondary to the 
service-connected knees in March 2006.  The Veteran perfected his 
appeal as to the hip service connection issue in April 2006.  He 
also appealed the initial evaluation assigned for the low back 
disability.

In October 2007, the Veteran submitted a claim for service 
connection for "osteomalacia".  The Board recognizes that the 
RO up to the present has developed and adjudicated the Veteran's 
most recent orthopedic claim as service connection for 
osteoporosis - although it was framed by the Veteran as claim 
seeking service connection for osteomalacia.  (These are two 
medically distinguishable disorders).  However, the evidentiary 
record also includes a diagnosis of "generalized arthrosis" as 
reflected by VA treatment records dated in 2008.  While this 
appeal was pending, the Court held that the scope of a mental 
health disability claim includes any mental disability which may 
reasonably be encompassed by the claimant's description of the 
claim, the reported symptoms, and any other pertinent information 
of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam).  In compliance with that holding, which was expanded to 
encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 
79, 85 (2009) (a claimant's identification of the benefit sought 
does not require any technical precision), the Board has 
recharacterized this issue on appeal as reflected on the first 
page of the present decision.

Thus, as delineated above, the Veteran submitted NODs as to two 
different rating actions for which no SOC has been generated.  
Because the claims file does not contain any SOC issued in 
response to the appellant's NOD received in February 1994, the 
bilateral hearing loss claim and the initial noncompensable 
rating claims for the shoulder, knees, and feet must be remanded 
for the issuance of an SOC under Manlincon v. West, supra.  
Likewise, because the claims file does not contain any SOC issued 
in response to the appellant's NOD received in March 1999, the 
associated claims for service connection for the low back and hip 
must also be remanded for the issuance of an SOC.

Therefore, the appellant's claim of entitlement to service 
connection for a right hip disorder and his claim for an initial 
increased evaluation for the low back disability are inextricably 
intertwined with the above Manlincon-related claims.  In 
addition, a portion of the September 1999 rating action was 
subsumed by the May 2005 Board decision and remand, while the 
rest of the issues are inextricably intertwined with the March 
1993 rating-action-related Manlincon claims.  The Board notes 
that there are many variables theoretically affected and it is 
impossible to predict how any effective date, for example, would 
be affected by the revisiting of the March 1993 and March 1999 
rating actions.  Thus, consideration of these issues is deferred 
pending completion of the development delineated in the REMAND 
below.

The issues addressed in the REMAND portion of the decision below 
are herein REMANDED to the RO.  VA will notify the appellant when 
further action is required.


FINDINGS OF FACT

1.  The Veteran's allegations of error with respect to the April 
1994 rating decision, which denied his claim of entitlement to 
service connection for a back disorder, lack the specificity 
required to raise a claim of clear and unmistakable error (CUE) 
in that decision.

2.  The March 1993 Louisville RO decision was not final because 
the Veteran, in February 1994, submitted to that RO an NOD as to 
the initial noncompensable evaluations for the shoulder, knee, 
and feet disabilities, and as to the bilateral hearing loss 
service connection claim.



CONCLUSIONS OF LAW

1.  The Veteran has not raised a valid claim of CUE in the April 
1994 rating decision that denied service connection for a low 
back disorder.  38 U.S.C.A. §§ 5109A, 7105 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.105 (2010).

2.  Because the March 1993 rating decision did not become final 
as to the initial noncompensable evaluations for the shoulder, 
knee and feet disabilities and as to the bilateral hearing loss 
service connection claim, the Veteran's allegation of error in 
that decision is not a valid claim of CUE.  38 U.S.C.A. §§ 5109A, 
7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.105 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  In this case, VCAA notice is 
not required because the issue being adjudicated herein is a 
claim for revision of a prior final RO decision on the basis of 
CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002).  Given the 
disposition herein, additional discussion of those procedures is 
unnecessary.

II.  The Merits of the Claims

CUE is a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, CUE exists when either 
the correct facts, as they were known at the time, were not 
before the decision-makers, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a); Sorakubo v. Principi, 16 Vet. App. 120 
(2002).

A simple disagreement with how the RO evaluated the facts is not 
sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  Nor do broad-brush allegations of 
"failure to follow the regulations" or "failure to give due 
process," or any other general, non- specific claim of "error" 
meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).

As a threshold matter, a claimant must plead CUE with sufficient 
particularity.  Only if this threshold requirement is met does 
the Board have any obligation to address the merits of the CUE 
claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on merits); Luallen v. Brown, supra. 

Review of the claims file does not reveal any statements from 
either the Veteran or his attorney as to the propriety of the 
April 1994 rating decision which denied service connection for a 
low back disorder.  That rating decision denied the claim because 
the service medical treatment records did not contain any 
complaints of a back condition or any findings or diagnoses 
relating to a back condition.  The December 1992 VA medical 
examination did not generate any complaints or findings related 
to a back condition.  The RO found that the appellant had not 
provided any medical evidence supporting a back disorder, and 
concluded that there was no evidence of any such condition during 
the appellant's military service.  The claims file does not 
contain any allegations from either the Veteran or his attorney 
as to anything relating to the reasoning employed by the RO in 
denying the claim in 1994.  The Board finds that the Veteran's 
contentions cannot be said to have raised with the requisite 
specificity the possibility that there was CUE in the April 1994 
Louisville RO decision which denied service connection for a back 
condition.  See Phillips, 10 Vet. App. at 25.  The claim is 
therefore dismissed, without prejudice to re-filing.

As to the claim of CUE in the March 1993 rating decision, the 
Board concludes that such action did not become final and thus 
cannot be the subject of a claim for CUE.  See 38 C.F.R. 
§ 3.105(a).  As previously noted, in the March 1993 rating 
action, the Louisville RO granted service connection for the 
right knee, the left knee, the right shoulder, the left shoulder, 
and bilateral plantar fasciitis.  A noncompensable evaluation was 
assigned for each of those disabilities, effective from the day 
after the Veteran's separation from service in September 1992.  
His claim for service connection for bilateral hearing loss was 
denied.  

The notice letter associated with the March 1993 rating action is 
dated April 14, 1993.  On February 23, 1994, the St. Paul RO 
received the Veteran's NOD as to the initial noncompensable 
evaluations for the disabilities of the feet, knees, and 
shoulders.  The St. Paul RO forwarded the NOD to the Louisville 
RO where it was received and recorded on February 28, 1994.  The 
Veteran also submitted a claim for service connection for a low 
back disorder in that same document.  However, there is no 
indication that any action was ever taken by the Louisville RO, 
or any other RO, on the Veteran's timely NOD of February 1994.  

In the remand section below, the Waco RO is directed to issue a 
Statement of the Case in response to the Veteran's NOD of 
February 1994.  This is required because the March 1993 rating 
decision never became final, under Manlincon v. West, supra, at 
240.  Governing regulation states that CUE can only be alleged 
where a previous determination is final and binding.  38 C.F.R. 
§ 3.105(a); see Cook v. Principi, 318 F.3d 1334, 1342 (2002) 
(noting that CUE provides a means of collateral attack on a final 
decision).  As the March 1993 rating decision did not become 
final, CUE in that rating decision may not properly be alleged, 
and said claim must be dismissed.


ORDER

The claim of CUE in the April 1994 rating decision is dismissed 
without prejudice.

The claim of CUE in the March 1993 rating decision is dismissed.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further appellate 
consideration will be deferred and this case is REMANDED to the 
AMC/RO for action as described below.

The appellant submitted a timely NOD, in February 1994, in which 
he expressed disagreement with the Louisville RO's assignment of 
initial noncompensable evaluations for the right knee, left knee, 
right shoulder, left shoulder, and bilateral plantar fasciitis 
disabilities, effective from the day after his separation from 
service in September 1992.  The Veteran also disagreed with the 
denial of his claim for service connection for bilateral hearing 
loss.  Because VA did not subsequently issue an SOC addressing 
those issues, the Board must remand those issues to the RO for 
issuance of an SOC in relation to the March 1993 determination.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Likewise, the appellant submitted a timely NOD, in April 1999, in 
which he expressed disagreement with the Oakland RO's denial of 
his claims for service connection for back and hip problems, 
including as secondary to service-connected disability.  As 
above, because VA did not subsequently issue an SOC addressing 
those issues, the Board must remand those issues to the RO for 
issuance of an SOC in relation to the March 1999 determination.  
Manlincon, supra.

The Board will now turn to the claim for service connection for a 
generalized bone, or bone and joint, disorder.  In determining 
whether the duty to assist requires that a VA medical examination 
be provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and a veteran's service.  The 
types of evidence which "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is a December 1983 notation in the Veteran's service 
dental records referring to severe localized bone loss.  In 
addition, he is already service connected for osteoarthritis 
(osteoarthrosis) of the shoulders, lumbar spine and knees.  VA 
medical treatment records, dated in 2008, reflect a diagnosis of 
"generalized osteoarthrosis."  In light of the existence of 
credible evidence of a current diagnosis that may be related to 
service or a service-connected disability, the Board finds that 
the duty to assist in this case requires that a medical opinion 
should be obtained on remand.

The appellant contends that his symptoms of generalized 
joint/bone pain are related to his service-connected orthopedic 
pathology.  He is service connected for degenerative disorders of 
the shoulders, lumbar spine, and knees.  Thus, it appears that 
the issue of entitlement to secondary service connection for the 
appellant's generalized joint/bone pain as due to his service-
connected orthopedic disabilities or, in the alternative, by way 
of aggravation, has been raised.  The record is not adequately 
developed to enable the Board to ascertain to whether the 
appellant's generalized joint/bone pain symptomatology is due, 
entirely or in part, to the service-connected orthopedic 
disabilities.

Under 38 C.F.R. § 3.310(a), service connection may be established 
on a secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a non-
service-connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Aggravation will be established by determining the baseline level 
of severity of the non-service-connected condition and deducting 
that baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

Furthermore, clarification of whether or not the Veteran 
experiences referred hip pain from the lumbar spine disability - 
rather than from a generalized orthopedic disorder - should be 
accomplished as part of the secondary service connection 
analysis.  

Thus, further development of the medical evidence is necessary, 
and adjudication on this basis is therefore indicated.  These 
considerations require the gathering of records and further 
investigation by medical professionals, inasmuch as the Board is 
prohibited from substituting its own unsubstantiated medical 
opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  
In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The Court has stated that the Board's task 
is to make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, 
where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the following:

1.  Assure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, the implementing 
regulations found at 38 C.F.R. § 3.159, and 
any other applicable legal precedent has been 
completed.

2.  Contact the appellant to obtain the names 
and addresses of all VA, private, or other 
government health care providers and treatment 
centers where he has been treated for any 
orthopedic complaints since 1992.  After 
securing the necessary release(s), obtain any 
such records that have not been previously 
secured.  In particular, all VA treatment 
records generated since 2008 must be obtained 
and associated with the claims file.

3.  To the extent there is an unsuccessful 
attempt to obtain any of these records, the 
claims file should contain documentation of 
attempts made.  The appellant and his attorney 
must also be informed of the negative results 
and be given opportunity to secure the 
records.

4.  After the above development is completed, 
arrange for a comprehensive review of the 
appellant's claims file by an appropriate VA 
physician, for example, a rheumatologist or an 
orthopedist, to determine the nature and 
etiology of the appellant's generalized 
osteoarthrosis and joint/bone pain.

Specifically, the reviewer must address the 
questions of:

	(a) whether, based on what is medically 
known about causes or possible causes of the 
claimed generalized osteoarthrosis, any signs 
or symptoms noted in service or within one 
year after service separation (in September 
1992) were the first manifestations of the 
Veteran's current complaints?

	(b) whether, based on what is medically 
known about causes or possible causes of 
generalized osteoarthrosis, any current 
findings of disability are caused by the 
Veteran's service-connected disabilities of 
the shoulders, back, feet and/or knees as 
opposed to some other factor or factors?  

	(c) whether the claimed generalized 
osteoarthrosis is part and parcel of any one 
or more of the service-connected DJD 
disabilities?  In particular, does the Veteran 
have any referred pain from the lumbar spine 
disability?

	(d) whether any service-connected 
disability has aggravated, contributed to, or 
accelerated any existing generalized 
osteoarthrosis? and 

	(e) if the appellant's service-connected 
orthopedic disabilities have aggravated, 
contributed to, or accelerated any generalized 
osteoarthrosis, to what extent, stated in 
terms of a percentage, did the service-
connected disability so contribute as compared 
to the natural progress of the disease itself 
or as opposed to other possible contributing 
factors?  

Note:  The term "aggravation" in the above 
context refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

Note:  In assessing the relative likelihood 
as to origins and etiology of the Veteran's 
generalized osteoarthrosis, the examiner 
should apply the standard of whether it is at 
least as likely as not (i.e., to at least a 
50-50 degree of probability) that the claimed 
disorder is causally or etiologically related 
to the Veteran's active service, that it is 
part and parcel of an already service-
connected disability or that it is 
etiologically related to a service-connected 
disability, including by way of aggravation, 
or whether such a causal or etiological 
relationship is unlikely (i.e., less than a 50 
percent probability), with the rationale for 
any such conclusion set out in the report.


Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against it.

If any opinion and supporting rationale cannot 
be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the reviewer should clearly 
and specifically so specify in the report, and 
explain why this is so.  

In this regard, if the reviewer concludes that 
there is insufficient information to provide 
an etiologic opinion without result to mere 
speculation, the reviewer should state whether 
the inability to provide a definitive opinion 
was due to a need for further information 
(with said needed information identified) or 
because the limits of medical knowledge had 
been exhausted regarding the etiology of the 
Veteran's generalized osteoarthrosis.  See 
Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  If the reviewing physician determines that 
an examination is needed before the requested 
opinions can be rendered, the RO should 
schedule the appellant for such an 
examination.

6.  Upon receipt of the VA reviewer's report, 
the RO should conduct a review to verify that 
all requested opinions have been offered.  If 
information is deemed lacking, refer the 
report to the VA examiner for corrections or 
additions.

7.  After completing any additional 
notification and/or development action deemed 
warranted by the record, review the record, 
including any newly acquired evidence, and re-
adjudicate the generalized osteoarthrosis 
issue on appeal.  If the scheduling of any 
kind of medical examination, or the obtaining 
of a medical opinion from any type of 
specialist is necessary to adjudicate the 
issues on appeal, especially in light of any 
newly received information, that development 
should be accomplished.  Ensure that all 
theories of service connection are considered.

8.  If any benefit sought on appeal remains 
denied, provide the appellant and his attorney 
a Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.

9.  The RO should re-examine the appellant's 
claims that he was entitled to compensable 
initial evaluations for his disabilities of 
the shoulders, knees and feet, as well as his 
claim that he was entitled to service 
connection for bilateral hearing loss, that 
were denied in the March 1993 rating action.  
If no additional development is required, the 
RO should prepare an SOC as to the March 1993 
rating decision on these issues, unless the 
matter is resolved by granting the benefits 
sought, or by the appellant's withdrawal of 
his NOD. 

10.  If, and only if, the appellant files a 
timely Substantive Appeal, return those issues 
to the Board.

11.  The RO should re-examine the appellant's 
claims that he was entitled to service 
connection for a low back disorder and a hip 
disorder that were denied in the March 1999 
rating decision.  If no additional development 
is required, the RO should prepare an SOC as 
to the March 1993 rating decision on these 
issues, unless the matter is resolved by 
granting the benefits sought, or by the 
appellant's withdrawal of the NOD. 

12.  If, and only if, the appellant files a 
timely Substantive Appeal, return those issues 
to the Board.

13.  After completing any additional 
notification and/or development action deemed 
warranted by the record, review the record, 
including any newly acquired evidence, and re-
examine the deferred issues remaining on 
appeal.  The RO must consider how any changes 
to any earlier rating action, if any, affect 
any subsequent rating action as to a grant of 
service connection, the assignment of a 
disability rating, the calculation of a 
combined rating, and/or the assignment of any 
effective date.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


